DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application.

Claim Objections
Claim 3 page 44 first line “at least one” should be “at least one of”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Publication 2019/0228110 A1, hereafter Yan), in view of AYTEKIN et al. (AYTEKIN, C., et al., “A Compression Objective and a Cycle Loss for Neural Image Compression”, arXiv:1905.10371, URL: https://arxiv.org/abs/1905.10371, May 24, 2019, hereafter AYTEKIN, listed in IDS).
As per claim 1, Yan teaches the invention substantially as claimed including a storage system (Abstract; FIG. 1) comprising: 
an interface device connected to a storage device (FIG. 1; FIG. 15; FIG. 17; para. [0032]); and 
a processor (FIG. 15; para. [0055]) configured to perform irreversible compression on time-series data using a compressor/decompressor based on machine learning and store post-compression data which is time-series data subjected to the irreversible compression in the storage device (FIG. 4 showing details of an autoencoder which includes an encoder and a decoder; FIG. 12-13 showing training an autoencoder model; Yan’s model receives a plurality of time-series measurements and executes stateful, nonlinear embedding to project the plurality of time-series measurements to a lower-dimensional latent variable space. In this way, redundant and irrelevant information may be reduced, and temporal and spatial dependence among the measurements may be captured. That is to say the input data is subjected to an irreversible compression. See Abstract, para. [0003]-[0004] and [0029]); 
wherein an input to the compressor/decompressor is original data which is pre-compression time-series data, and an output of the time-series data from the compressor/decompressor is decompressed data which is data obtained by decompressing the post-compression data of the time-series data (FIG. 3 and para. [0040]: time-series measurements (M1, M2, … MN); FIG. 3 and para. [0041]: “The stateful, nonlinear embedding computer 350 might implement, for example, an autoencoder to generate the latent representation 360”; para. [0041]: “an encode process turns raw inputs 410 (e.g., time-series measurements) into hidden layer 420 values. A decode process turns the hidden layer 420 values into output 430 (e.g., the latent representation)” (Here “hidden layer 420 values” being post-compression data)).
Yan further teaches that training the autoencoder model is an optimization problem, in which an error function is minimized. The error function calculates mean-squared error between sampled input data and output of the model (i.e. reconstructed data, see para. [0041]). Yan however does not mention calculating statistical amount values as recited. 
 AYTEKIN discloses an image compression framework based on neural autoencoders trained with a compression objective together with a task loss (Abstract). During training of an autoencoder, a loss function is introduced as a quality measure. AYTEKIN uses structural similarity measure (SSIM) to increase perceptual quality of the reconstructed image. Specifically, mean and standard deviation of a block x of input data and mean and standard deviation of a block y of reconstructed data are calculated respectively and a similarity matric SSIM(x, y) is calculated for measuring how similar the two blocks are (page 2 right col. eqn. (3) and (4) and corresponding descriptions). That is to say training the autoencoder involves calculation of one or more kinds of statistical amounts (for example mean and standard deviation) based on one or more parameters (page 2 right col. eqn. (3) and (4) parameters for blocks, c1, c2, and parameters for scales). The calculation is conducted on original data (block x or block y), and on decompressed data (i.e. reconstructed data, such as block x or block y). 
Taking the combined teachings of Yan and AYTEKIN as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider calculating statistical values as performed by AYTEKIN in order to measure difference between original data and reconstructed data and further provides a quality measure. 

As per claim 2, dependent upon claim 1, Yan in view of AYTEKIN teaches that the machine learning of the compressor/decompressor is performed based on an objective function set in the compressor/decomposer, and wherein, with regard to each of the one or more kinds of statistical amounts, the processor sets one or more kinds of values regarding a difference between the statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the original data and the statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the decompressed data in an objective function of the compressor/decompressor (AYTEKIN page 2 right col. eqn. (3) and (4); See also rejections applied to claim 1 above).

As per claim 9, an independent claim, Yan in view of AYTEKIN teaches a storage control method (Yan Abstract; FIG. 2) of a storage system that compresses data and stores the compressed data in a storage device, the method comprising: 
calculating a statistical amount value of each of one or more kinds of statistical amounts based on one or more parameters in relation to original data which is time-series data input to a compressor/decompressor which is used for irreversible compression and is based on machine learning (See rejections applied to claim 1);
calculating a statistical amount value of each of the one or more kinds of statistical amounts based on the one or more kinds of parameters in relation to decompressed data which is output from the compressor/decompressor and corresponds to the original data (See rejections applied to claim 1); and 
performing the machine learning of the compressor/decompressor based on the statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the original data and the statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the decompressed data (See rejections applied to claim 1).                                                                                                                                                                                                     

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Publication 2019/0228110 A1, hereafter Yan), in view of AYTEKIN et al. (AYTEKIN, C., et al., “A Compression Objective and a Cycle Loss for Neural Image Compression”, arXiv:1905.10371, URL: https://arxiv.org/abs/1905.10371, May 24, 2019, hereafter AYTEKIN, listed in IDS), as applied above to claim 1, and further in view of Saksena et al. (US Publication 2010/0150161 A1, hereafter Saksena).
As per claim 3, dependent upon claim 1, Yan in view of AYTEKIN teaches that the one or more kinds of statistical amounts include at least one of a mean and a dispersion (AYTEKIN page 2 right col. eqn. (3) mean and standard deviation), and with regard to at least one kind of statistical amount among the one or more kinds of statistical amounts, the one or more parameters include the number of samples (Yan para. [0041]: “P is equal to the number of samples”). Yan in view of AYTEKIN, however, does not teach a calculation frequency.
Saksena is evidenced that number of samples and sampling frequency are important user-configurable parameters when selecting a network path (para. [0009]).
Taking the combined teachings of Yan, AYTEKIN and Saksena as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including calculation frequency as parameters when performing statistical calculation in order to obtain more accurate results. 

As per claim 4, dependent upon claim 1, Yan in view of AYTEKIN and Saksena provides a first interface which is an interface receiving an input of one or more parameters necessary to calculate each statistical amount of the one or more kinds of statistical amounts (Yan discloses an interactive graphical display interface that may let a user define and/or adjust certain parameters (e.g., time-series measurement properties or data about the cyber-physical system) and/or provide or receive automatically generated recommendations or results from the stateful, nonlinear embedding computer 150 (as well as other devices) (para. [0032]; FIG. 15; FIG. 17). Saksena further teaches a plurality of user-configurable parameters including any of dynamic path switching on/off, revertive/non-revertive path switch, user preference/weighting to individual network paths, sampling frequency, number of samples etc. (para. [0010]). The combination of Yan and Saksena renders obviousness of providing a first interface for receiving an input of one or more parameters, such as sampling frequency, number of samples etc. for calculation of statistical amounts.)

As per claim 5, dependent upon claim 4, Yan in view of AYTEKIN and Saksena teaches managing information including one or more parameters input via the first interface with regard to each of the one or more kinds of statistical amounts (See rejections applied to claim 4).

As per claim 8, dependent upon claim 4, Yan in view of AYTEKIN and Saksena the kind of statistical amount is a kind of statistical amount designated via the first interface (As rejections applied to claim 4, Yan in view of AYTEKIN and Saksena provides an interface for inputting user configured parameters. The kind of statistical amount is also user configured parameter and can be input through the first interface).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Publication 2019/0228110 A1, hereafter Yan), in view of AYTEKIN et al. (AYTEKIN, C., et al., “A Compression Objective and a Cycle Loss for Neural Image Compression”, arXiv:1905.10371, URL: https://arxiv.org/abs/1905.10371, May 24, 2019, hereafter AYTEKIN, listed in IDS) and Saksena et al. (US Publication 2010/0150161 A1, hereafter Saksena), as applied above to claim 4, and further in view of van den Branden et al. (US Patent 6,011,868 A, hereafter van den Branden).
As per claim 6, dependent upon claim 4, Yan in view of AYTEKIN and Saksena teaches that the processor calculates a statistical amount value of each of the one or more kinds of statistical amounts based on one or more parameters input via the first interface in relation to the original data, calculates a statistical amount value of each of the one or more kinds of statistical amounts based on the one or more parameters input via the first interface in relation to decompressed data corresponding to post-compression data of the compressor/decompressor after the machine learning (See rejections applied to claims 1 and 4). 
Yan in view of AYTEKIN and Saksena further teaches calculation of a statistical amount quality that conforms to a difference between a statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the original data and a statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the decompressed data (Yan para. [0041]:  “mean-squared error”; AYTEKIN page 2 right col. eqn. (3)-(4)). Yan further discloses a GUI for displaying calculation result. Yan in view of AYTEKIN and Saksena, however, does not teach an interface for displaying statistical amount quality as recited.
van den Branden is evidenced that displaying a statistical amount quality, such as MSE, is well known and practiced (FIG. 17-18; col. 15 lines 39-56).
Taking the combined teachings of Yan, AYTEKIN, Saksena and van den Branden as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider displaying a statistical amount quality value in order to provide a graphical view of the quality metric. 

As per claim 7, dependent upon claim 6, Yan in view of AYTEKIN, Saksena and van den Branden teaches that the statistical amount quality is one or more kinds of values regarding the difference between the statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the original data and a statistical amount value calculated for each of the one or more kinds of statistical amounts in relation to the decompressed data (AYTEKIN page 2 right col. eqn. (3)-(4). See also rejections applied to claim 1 above).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664